[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
Exhibit 10.7




AMENDMENT NO. 2 TO THE
IPSEN SUPPLEMENT AGREEMENT


This Amendment No. 2 (this “Amendment No. 2 ”) is effective as of the date
signed by the last Party (the “Amendment No. 2 Effective Date”) and is made and
entered into by and among Exelixis, Inc., a Delaware corporation, located at 210
East Grand Avenue, South San Francisco, CA 94080 (“Exelixis”), Bristol-Myers
Squibb Company, a Delaware corporation, a place of business at Route 206 &
Province Line Road, Princeton, New Jersey 08543-4000 (“BMS”) and Ipsen Pharma
SAS, a French Corporation having an address at 65 Quai Georges Gorse, 92100
Boulogne-Billancourt, France (“Ipsen”) with regards to the Supplement To The
Clinical Trial Collaboration Agreement effective February 24, 2017 entered into
by Exelixis, BMS and Ipsen (the “Ipsen Supplement Agreement”).
RECITALS
WHEREAS, Exelixis and BMS entered into that certain Clinical Trial Collaboration
Agreement dated February 24, 2017 (the “Agreement”) to enable them to
collaborate with each other to sponsor one or more clinical trials of a
combination therapy using Exelixis’s tyrosine kinase inhibitor known as
“Cabozantinib”, certain rights to which are licensed by Exelixis to, and shared
by Exelixis with Takeda and Ipsen, and BMS’ human monoclonal antibody that binds
PD-1 known as “Nivolumab”, certain rights to which are licensed by BMS from, and
shared by BMS with, Ono Pharmaceutical Co. Ltd. (“Ono”), with or without BMS’s
CTLA-4 monoclonal antibody known as “Ipilimumab”.
WHEREAS, Exelixis and Ipsen entered into a Collaboration and License Agreement
dated February 29, 2016 (such agreement, as amended from time to time, the
“Ipsen-Exelixis Agreement”), as amended, wherein Exelixis and Ipsen formed a
collaboration for the continued development of and commercialization of
Cabozantinib and wherein Exelixis granted to Ipsen certain exclusive rights to
develop and commercialize Cabozantinib worldwide, with the exception of the
United States and Japan (the “Ipsen Territory”);
WHEREAS, Exelixis, Ipsen and BMS want to amend the Ipsen Supplement Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, Exelixis, BMS and Ipsen agree as
follows:
1.    Definitions. The terms in this Amendment No. 2 with initial letters
capitalized, whether used in the singular or the plural, shall have the meaning
set forth herein, or if not defined herein, as set forth in the Agreement.


“Regulatory Approval” shall mean any and all approvals (including supplements,
amendments, variations, label expansion, indication extensions, pre- and
post-approvals, NDA or BLA approvals, and their foreign equivalents such as MAA
approvals), licenses, registrations or authorizations (including marketing and
labelling authorizations) of any national, supra-national (e.g., the European
Union), regional, state or local Regulatory Authority, department, bureau,
commission, council or other governmental entity, that are necessary for the
commercial manufacture, commercial use, or sale of a product in a given
jurisdiction.


2.     The Parties hereby amend the Agreement to add the following sections in
Article 8.


8.8    NDAs and BLAs and their foreign equivalents. Notwithstanding either
Party’s ownership of (i) a Combined Therapy IND as set forth in Section 2.1(a)
or (ii) Regulatory Documentation associated with a Combined Therapy IND, unless
otherwise agreed by the JDC and reflected in the mutually agreed JDC minutes,
and pursuant to a regulatory submission strategy:
(a)    The sponsor of record shall prepare all Regulatory Documentation for any
new or supplemental BLA or NDA and its foreign equivalent to be filed for a
Combined Therapy in the Field arising from a Combined Therapy Trial. The sponsor
of record shall have primary responsiblity, and shall have the first right but
not the obligation, to file and maintain (directly or through its designee) all
such Regulatory Documentation for each Regulatory Authority (i.e., for each
country or region) for such NDA or BLA and its foreign equivalent to be filed
for a Combined Therapy in the Field for its respective Compound and all
Regulatory Approvals related thereto; provided that (x) the other Party shall
have the right to review and













--------------------------------------------------------------------------------





comment on all such regulatory filings prior to such filing, as well as
communications with Regulatory Authorities through the JCS-WG, as required under
Section 2.4(b)(iv) above, (y) shall receive a complete, final copy of such
Regulatory Documentation prior to such filing, and (z) shall have the right but
not the obligation to file all such Regulatory Documentation on its own behalf
concurrently or at any time thereafter;
(b)    The Parties agree that Exelixis and BMS (including their respective
Affiliates and licensees) shall each have all necessary Right of Cross-Reference
and other rights to support such new or supplemental BLA or NDA filings and
their foreign equivalents, including through the rights set forth in the
Agreement.
8.9    Cooperation. Each Party (including their respective Affiliates and
licensees) shall provide reasonable consultation and assistance to the other
Party, in each case, for purposes of supporting the preparation, filing and
submission by the other Party of Regulatory Documentation for Combined Therapies
and shall continue to provide consultation and assistance during the period of
regulatory review. Notwithstanding Section 8.3 above, the Parties (including
their respective Affiliates and licensees) through the JDC will enter into good
faith discussions to determine a regulatory submission strategy agreeable to
both Parties for the applicable Combined Therapy indication. If the Parties do
not agree on a regulatory submission strategy for the Combined Therapy
indication, such dispute will be referred to the Executive Officers for
resolution in accordance with the timelines at Section 13.3(a).
With respect to filings within the United States only, if agreement on a
regulatory submission strategy is not reached after such escalation, then if a
Party desires to submit the Regulatory Documentation prepared in accordance with
Section 8.8(a) above, or update its label for its respective Compound in the
Combined Therapy based on the results of the Study, such Party shall notify the
other Party, and each Party and its Affiliates shall cooperate to take all steps
reasonably necessary to enable such submission. For clarity, with respect to
filings within the United States only, each Party agrees to: (a) provide to the
other Party prompt, reasonable consultation and assistance with the preparation,
filing and submission of Regulatory Documentation with the Regulatory
Authorities, including providing access to all reasonably requested
documentation under each Party’s or its Affiliates’ control that may be
necessary or useful for the preparation of such Regulatory Documentation
(including single-agent clinical data as reasonably required); and (b) complete
all documents requested by the other Party reasonably required for such
Regulatory Documentation, all in accordance with the timelines provided in this
Agreement or otherwise agreed by the JDC, and in any event such that final
Regulatory Documentation is ready for filing with the applicable Regulatory
Authority within [ * ].
For clarity, outside of the United States, the Parties (including their
respective Affiliates and licensees) must agree on a regulatory submission
strategy. Where such agreement is to file, the Parties (including Affiliates and
licensees) shall cooperate to take all steps reasonably necessary to enable such
submission. Outside of the United States and more specifically in the Ipsen
Territory, the Parties hereby agree that regulatory submission strategy
discussions shall occur through the JCS-WG or at ad hoc meetings as may be
agreed by the Parties and Ipsen. For clarity, with respect to filings within the
Ipsen Territory, each Party and Ipsen agree to: (a) provide prompt, reasonable
consultation and assistance with the preparation, filing and submission of
Regulatory Documentation with the Regulatory Authorities, including providing
access to all reasonably requested documentation under each Party’s or its
licnesee’s or Affiliates’ control that may be necessary or useful for the
preparation of such Regulatory Documentation (including single-agent clinical
data as reasonably required); and (b) complete all documents requested as
reasonably required for such Regulatory Documentation, all in accordance with
the timelines provided in this Agreement or otherwise agreed by the JCS-WG. The
Parties also agree that notwithstanding Section 8.3 above, with respect to
filings in the Ipsen Territory, BMS shall provide Ipsen direct access to and
Ipsen will provide BMS direct access to all reasonably requested Regulatory
Documentation and other documents under each of BMS’, Ipsen’s and their
respective Affiliates’ control that may be necessary or useful for Ipsen’s or
BMS’ preparation of the Regulatory Documentation in the Ipsen Territory. Such
exchanges of Regulatory Documentation and other documents shall occur through
the JCS-WG, or ad hoc as may be agreed by the Parties and Ipsen.
8.10    Timelines. Each Party shall review, comment and approve (if applicable)
any and all documentation provided by one Party to the other Party pursuant to
Sections 8.8 and 8.9 above within [ * ], or if more time is reasonably requested
by a Party, such longer period as reasonably agreed by the Parties. Further,
subject to Sections 8.8 and 8.9 above, each Party shall provide the requested
reasonable consultation and assistance, including, but not limited to, providing
any reasonably requested documentation to the other Party, within [ * ] from
such request, or if more time is reasonably requested by a Party, such longer
period as reasonably agreed by the Parties.




2
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





8.11    Regulatory Authority Inspection. Each Party shall promptly notify the
other Party in writing within [ * ] inspections by any Regulatory Authority
directly related to the Combined Therapy and/or the other Party’s Compound, and
within [ * ] regulatory inspection with respect to the other Party’s Compound or
Combined Therapy development activities.


3.    The first sentence of Section 9.7(b) is hereby deleted and replaced with
the following:


“Exelixis and BMS agree to collaborate to publicly disclose, publish or present
(1) top-line results from each Combined Therapy Trial and joint global
regulatory strategy, limited if possible to avoid jeopardizing the future
publication of the Study Data at a scientific conference or in a scientific
journal, solely for the purpose of disclosing, as soon as reasonably practicable
after such data is first available to the Controlling Party, the safety or
efficacy results and conclusions that are material to any Party under applicable
securities laws, and (2) the conclusions and outcomes (the “Results”) of each
Combined Therapy Trial at a scientific conference as soon as reasonably
practicable following the completion of such Combined Therapy Trial, subject in
the case of (2) to the following conditions.”




4.    The Parties hereby agree that Sections 8.8 to 8.11 will survive any
termination or expiration of the Agreement.


5.    Ipsen, BMS and Exelixis hereby agree that each Party will provide
reasonable assistance to the other Party in the cooperation and compliance of
its own licensees with respect to all conduct carried out under this Amendment.


6.    Except as expressly set forth herein, all provisions of the Agreement
shall remain unchanged and in full force and effect.


7.    This Amendment No. 2 shall be governed and construed in accordance with
the internal laws of the State of New York, USA, excluding any choice of law
rules that may direct the application of the laws.


8.    This Amendment No. 2 may be executed in two (2) or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one (1) and the same instrument. This Amendment No. 2 may be executed by
facsimile or electronic (e.g., .pdf) signatures and such signatures shall be
deemed to bind each party hereto as if they were original signatures.




[Signature page follows]




3
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Ipsen, Exelixis and BMS, intending to be legally bound
hereby, have caused this Amendment No. 2 to be executed by their duly authorized
representatives as of the date(s) below.


Exelixis, Inc.
 
Bristol-Myers Squibb Company


By: /s/ Gisela Schwab
 
By: /s/ Nancy Forrest
Name: Gisela M. Schwab, M.D.
 
Name: Nancy Forrest
Title: President, Product Development & Medical Affairs, Chief Medical Officer


Date: 5/5/2020
 
Title: Vice President, Development & Commercial Alliances


Date: 5/7/2020





Ipsen Pharma SAS
 
By: /s/ Francois Garnier
Name: Francois Garnier
Title: EVP General Counsel


Date: 5/5/2020





























[Signature Page to Amendment No. 2]






4
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.